19-1836
     Bin v. Garland
                                                                                   BIA
                                                                           A078 257 662


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 29th day of November, two thousand twenty-one.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            REENA RAGGI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   WEI SUN BIN, A.K.A. BIN SUN WEI,
14            Petitioner,
15
16                    v.                                         19-1836
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jean Wang, Esq., Wang Law Office,
24                                    PLLC, Flushing, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
27                                    Attorney General; Jessica E.
28                                    Burns, Senior Litigation Counsel;
29                                    Claire L. Workman, Senior
30                                    Litigation Counsel, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington, DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is GRANTED.

 9       Petitioner Wei Sun Bin, a native and citizen of the

10   People’s Republic of China, seeks review of a June 10, 2019,

11   decision of the BIA denying his motion to reconsider and

12   reopen.   In re Wei Sun Bin, No. A 078 257 662 (B.I.A. June

13   10, 2019).    We assume the parties’ familiarity with the

14   underlying facts and procedural history.

15       We review the BIA’s denial of motions to reconsider and

16   reopen for abuse of discretion.     See Jian Hui Shao v. Mukasey,

17   546 F.3d 138, 168-69, 173 (2d Cir. 2008).       It is undisputed

18   that Bin’s 2018 motion was untimely filed more than 15 years

19   after his 2002 removal order.     8 U.S.C. § 1229a(c)(6)(B) (30-

20   day deadline for motion to reconsider), (7)(C)(i) (90-day

21   deadline for motion to reopen).     The BIA concluded that, even

22   if the untimely filing was excused, Bin failed to establish

23   his prima facie eligibility for cancellation of removal.     See
                                     2
 1   INS v. Abudu, 485 U.S. 94, 104 (1988).

 2       For a non-permanent resident, like Bin, to be eligible

 3   for cancellation, he must have accrued 10 years of continuous

 4   physical   presence    in   the   United   States.    8   U.S.C.

 5   § 1229b(b)(1)(A).     In Pereira v. Sessions, the Supreme Court

 6   held that the Immigration and Nationality Act unambiguously

 7   requires a notice to appear (“NTA”) to include a hearing time

 8   and place to trigger the “stop-time rule,” ending the accrual

 9   of physical presence for cancellation.        138 S. Ct. 2105,

10   2113–20 (2018).   After Pereira, the BIA held that when an NTA

11   omits hearing information, the accrual of time stops when the

12   missing information is provided in a hearing notice.        See

13   Matter of Mendoza-Hernandez & Capula-Cortes, 27 I. & N. Dec.

14   520, 529 (B.I.A. 2019).     The Supreme Court has since rejected

15   the BIA’s position, holding that an NTA that does not contain

16   a hearing date and time is not cured for purposes of the stop-

17   time rule by a subsequent notice of hearing that provides the

18   missing information.     See Niz-Chavez v. Garland, 141 S. Ct.

19   1474, 1485–86 (2021) (requiring the Government to issue a

20   single NTA containing all statutorily required information

21   rather than providing the information in separate documents).
                                       3
 1        Accordingly, the BIA erred in determining that Bin failed

 2   to establish his prima facie eligibility for cancellation

 3   because he had not accrued the requisite physical presence.

 4   See Abudu, 485 U.S. at 104.                Further, although we lack

 5   jurisdiction to review the BIA’s decision insofar as it

 6   declined to reconsider or reopen proceedings sua sponte, see

 7   Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir. 2006), we remand

 8   when, as here, the BIA “misperceived the legal background and

9    thought, incorrectly, that a reopening would necessarily

10   fail,” Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009).1

11        For the foregoing reasons, the petition for review is

12   GRANTED, the BIA’s decision is VACATED, and the case is

13   REMANDED for further consideration in light of Niz-Chavez v.

14   Garland.

15                                      FOR THE COURT:
16                                      Catherine O’Hagan Wolfe,
17                                      Clerk of Court




     1 The government does not argue, and we therefore do not consider, whether
     Bin’s accrual of continuous presence was halted upon entry of a final order
     of removal, but we do not foreclose consideration of this question on remand.
                                           4